Citation Nr: 0434400	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-05 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether the veteran is entitled to a 100 percent rating for 
one year following left knee surgery in July 2002, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004). 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had over six years of active service, including a 
period from March 1972 to September 1974.

The veteran previously appealed a June 1994 rating action 
that denied increased evaluations for right and left knee 
disabilities and determined that new and material evidence 
had not been submitted to reopen claims of service for right 
and left ear hearing loss.  At a July 1999 RO hearing before 
a member of the Board of Veterans' Appeals (Board), the 
veteran withdrew his application to reopen claims for service 
connection for left and right ear hearing loss based on new 
and material evidence.  In September 1999 the Board remanded 
the issues of entitlement to evaluations in excess of 20 
percent for the veteran's knee disabilities.  In February 
2004 the veteran withdrew from appellate consideration the 
issues of increased ratings for his knee disabilities.  

The matter currently on appeal comes from a September 2002 
rating action by the RO that assigned a temporary total 
rating for convalescence under the provisions of 38 C.F.R. 
§ 4.30 for the veteran's status post left knee disability 
from June 21, through August 31, 2002, with a 60 percent 
rating assigned for this disability thereafter.  A rating 
action of June 2003 extended the temporary total rating 
through September 30, 2002.  

In August 2004 the veteran appeared and gave testimony before 
the undersigned at a hearing at the RO.  A transcript of this 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran underwent a surgical 
revision of a left knee arthroplasty at a VA facility in July 
2002.  The veteran has argued that the July 2002 surgical 
procedure constituted a total left knee replacement, and that 
the assignment of a 100 percent rating for one year and one 
month following this procedure is warranted under Diagnostic 
Code 5055.

A medical opinion is needed as to whether the July 2002 left 
knee surgical procedure constituted a total knee replacement.  
See Colvin v. Derwinski,1 Vet. App. 171 (1991) (holding that 
the Board cannot substitute its own medical judgment for that 
of medical professionals).

This case is therefore REMANDED for the following action:  

The AMC or RO should submit the claims 
folder to a medical professional, 
preferably an orthopedic surgeon, who 
should review the claims folder and 
express an opinion with a rationale, as 
to whether the surgical procedure 
performed on the left knee at a VA 
facility on July 5, 2002, constituted (or 
approximated) a total left knee 
replacement.  

The AMC or RO should re-adjudicate the 
claim, and if it is not fully granted, 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




